Reinstated and Order filed December 9, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00043-CR
                               ____________

                        HUNG PHUOC LE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1371912


                                   ORDER

      Appellant is represented by retained counsel, David Ryan. The reporter’s
record was filed September 12, 2014. Appellant’s brief was due October 13, 2014.
See Tex. R. App. P. 38.6(a). Appellant’s counsel requested and was granted an
extension of time to file the brief until November 12, 2014. No brief was filed.
Counsel and the trial court were notified on November 14, 2014, that no brief had
been filed. No response from appellant was been received. Accordingly, on
December 4, 2014, this court abated the appeal and directed the trial court to
conduct a hearing to determine the reason for the failure to file a brief.

      In December 5, 2014, appellant’s counsel filed a motion for extension of
time to file a brief, which the court granted. Accordingly, we ORDER the appeal
REINSTATED. We withdraw the request for the trial court to conduct a hearing.



                                   PER CURIAM